                                          Case 4:19-cv-06648-HSG Document 23 Filed 04/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACKARY T. HARRIS,                                  Case No. 19-cv-06648-HSG
                                   8                    Plaintiff,                           ORDER GRANTING EXTENSION OF
                                                                                             TIME TO FILE SECOND AMENDED
                                   9             v.                                          COMPLAINT
                                  10     BRENDEN BULLARD, et al.,                            Re: Dkt. No. 21
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison, has filed the instant pro se action pursuant

                                  14   to 42 U.S.C. § 1983. On April 2, 2020, plaintiff informed the Court that he had been transferred

                                  15   from San Quentin State Prison to Pelican Bay State Prison and was being housed in quarantine for

                                  16   fourteen days without access to his legal files. Dkt. No. 21. Plaintiff states that, due to these

                                  17   circumstances, he cannot meet the court-ordered March 30, 2020 deadline to file his second

                                  18   amended complaint. Dkt. No. 21. The Court construes this filing as a request for an extension of

                                  19   time to file the second amended complaint. Good cause shown, the Court GRANTS plaintiff an

                                  20   extension of time to May 15, 2020, to file his second amended complaint.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 4/29/2020

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
